Case 15-20679-jrs   Doc 83 Filed 08/13/20 Entered 08/14/20 00:58:20   Desc Imaged
                          Certificate of Notice Page 1 of 2
        Case 15-20679-jrs            Doc 83 Filed 08/13/20 Entered 08/14/20 00:58:20                               Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 15-20679-jrs
Verlean Kendrick                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-8                  User: malave                       Page 1 of 1                          Date Rcvd: Aug 11, 2020
                                      Form ID: pdf439                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 13, 2020.
db             +Verlean Kendrick,   5409 Festival Ave.,   Fairburn, GA 30213-6099
aty            +Smith, Gilliam, Williams and Miles, P.A.,   P.O. Box 1098,   Gainesville, GA 30503-1098

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
                E-mail/Text: usagan.bk@usdoj.gov Aug 11 2020 22:25:21     The United States Attorney’s Office,
                 Richard B. Russell Federal Building,   75 Ted Turner Dr SW,   Suite 600,
                 Atlanta, GA 30303-3309
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 11, 2020 at the address(es) listed below:
              Bradley J. Patten    bpatten@sgwmfirm.com, bpatten@ecf.axosfs.com;kbyers@sgwmfirm.com
              Bradley J. Patten    on behalf of Trustee Bradley J. Patten bpatten@sgwmfirm.com,
               bpatten@ecf.axosfs.com;kbyers@sgwmfirm.com
              Elizabeth F. Taylor    on behalf of Creditor    Bethelview Downs Homeowners Association, Inc.
               btaylor@wczlaw.net
              Elizabeth F. Taylor    on behalf of Creditor    The Court at Bethelview Downs Homeowners
               Association, Inc. btaylor@wczlaw.net
              Julie D. Mehelic    on behalf of Creditor    Wells Fargo Bank, National Association
               GABKNotifications@logs.com
              Office of the United States Trustee    ustpregion21.at.ecf@usdoj.gov
              R. Jeneane Treace    on behalf of U.S. Trustee    Office of the United States Trustee
               jeneane.treace@usdoj.gov
                                                                                              TOTAL: 7
